[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION ON DAMAGES
This case was instituted by the plaintiff seeking damages against the defendants based on a fall suffered by the plaintiff on defendants' property. The plaintiff claims that the fall was caused by a defective stairway maintained by the defendants. The defendants were defaulted for failure to appear and the court made a finding that they are not in the military service of the United States. The case was scheduled for a hearing on damages on July 11, 2002. The court makes the following findings.
On January 29, 1997, the plaintiff fell on the defendants' property and injured her left ankle. She went to St. Vincent's Hospital for treatment. The hospital referred her to Dr. Maiocco who, according to her testimony, placed a cast on her ankle and prescribed Tylenol. Although the plaintiff testified that she was advised that she had suffered a fracture of her left ankle, the "impression" noted in Dr. Maiocco's records was "a foot sprain". The plaintiff testified that her ankle and leg were in a cast for six weeks. She experienced a high degree of pain and discomfort during this six week period. Some discomfort in her ankle and foot continued thereafter. She testified that she still has not fully recovered. The plaintiff offered no medical testimony or evidence regarding permanency. Unpaid medical bills were submitted in the amount of $19.73 for economic damages.
Based on the evidence presented the court finds and awards economic damages of $19.73 and non-economic damages of $2,500. Judgement shall enter accordingly.
So ordered this 11th day of July 2002.
STEVENS, J. CT Page 9212